Case: 1:18-cv-01028 Document #: 355 Filed: 08/04/20 Page 1 of 1 PageID #:7314

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Arturo DeLeon−Reyes
                                  Plaintiff,
v.                                                    Case No.: 1:18−cv−01028
                                                      Honorable Steven C. Seeger
JoAnn Halvorsen, et al.
                                  Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, August 4, 2020:


       MINUTE entry before the Honorable Sunil R. Harjani: Plaintiffs' response to
Defendants' motion to compel [354] is due 8/18/20. Appointed counsel Debra Singer for
Witness Adriana Mejia is also asked to respond to this motion by 8/18/20. Defendants'
counsel shall ensure that Ms. Singer receives a copy of this order. Defendant's reply is due
8/25/20. Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
